Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 1 of 19




        EXHIBIT B
Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 2 of 19




   EXHIBIT B-1
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 1
        Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 3 of 19



 HCDistrictclerk.com                 HOLDER, CHAD vs. STATE FARM MUTUAL                  5/28/2019
                                     INSURANCE
                                     Cause: 201925330   CDI: 7 Court: 061

 DOCUMENTS
 Number           Document                                                  Post Date         Pgs
                                                                            Jdgm
 85060064         Citation                                                       05/01/2019   2
 84971272         Civil Process Pick-Up Form                                     04/24/2019   1
 84876024         Plaintiff's First Amended Original Petition                    04/16/2019   3
  ·>   84876025   Request for Issuance of Service                                04/16/2019   1
 84723801         Plaintiff's Original Petition                                  04/09/2019   3




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=BvuC47fSdH... 5/28/2019
Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 4 of 19




   EXHIBIT B-2
     Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 5 of 19

                                                                                                        4/18/2019`2:29 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 32905140
                                                                                                      By: Chandra Lawson
                                                                                               Filed: 4/16/2019 11:15 AM

                                    CAUSE NO. 2019-25330

CHAD HOLDER                                     §                 IN THE DISTRICT COURT
                                                §
                                                §
V.                                              §                061ST JUDICIAL DISTRICT
                                                §
STATE FARM MUTUAL                               §
INSURANCE CO.                                   §                 HARRIS COUNTY, TEXAS

                 PLAINTIFF'S FIRST AIVIENDED ORIGINAL PETITION

TO THE COURT:

       Plaintiff, Chad Holder, files this first amended original petition against Defendant, State

Farm Mutual Insurance Co., and shows:

                                          DISCOVERY

       1.      Plaintiff alleges that discovery is intended to be conducted under Level 2 of the

Texas Rules of Civil Procedure.

                                            PARTIES

       2.      Plaintiff, Chad Holder, is an individual residing in Harris County, Texas.

       3.      Defendant, State Farm Mutual- Insurance, is an insurance company doing business

in Texas that may be served with process tliough its registered agent, Corporation Service

Company, at 211 E. 7th Street, Ste. 620, Austin, Texas 78701, or wherever it may be found.

                                  JURISDICTION AND VENUE

       4.      This court has jurisdiction over the subject matter of this case because the amount

in controversy is within the jurisdictional limits of this court. Venue is proper in this court

according to Texas Civil Practice and Remedies Code sections 15.002 and 15.035 because all or a

substantial part of the events or omissions giving rise to the claim arose in Harris County, Texas.
    Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 6 of 19




                                         BACKGROUND

       5.      Plaintiff was provided with Defendant's insurance to protect his vehicles: a 2013

Ford F-150 and a 2012 BMW X5. The policy numbers are 332 4567-F06-53G and 320 5564-A22-

53D 004. On or about August 20, 2017, Plaiiitiff's vehicles were flooded as a result of hurricane

Harvey and suffered damages in the amount of approximately $75,000.00. Plaintiff filed claims

with the Defendant; the claim numbers are 53-OOQ9-16X and 53-OORO-21V. Defendant refuses to

pay the amount of the claim.

                                   BREACH OF CONTRACT

       6.      Plaintiff sues Defendant for breach of contract.

                           DAMAGES AND ATTORNEY FEES

       7.      Plaintiff sues for actual damages in the amount of approxiinately $75,000.00.

Plaintiff also sues for reasonable and necessary attorney fees under Cliapter 38 of the Civil Practice

& Remedies Code. In this regard, Plaintiff sues for less than $150,000.00.

                                         JiJRY DEMAND

       8.      Plaintiff desires to have jury decide this case. This request is filed over thirty
                                         a




days before this case has been scheduled for trial. Plaintiff has paid the jury fee as required by

Texas Rule of Civil Procedure 216(b).

                                              PRAYER

        WHEREFORE, Plaintiff, Chad Holder, prays for judgment against Defendant, State Farm

Mutual Insurance, actual damages, special damages, reasonable attorney fees; cost of court;

prejudgment interest, post judgment interest, costs of court, and all other relief, legal and equitable,

to which they are justly entitled, in an amount less than $150,000.00.

                                      [SigizataiYe on Next Page]
Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 7 of 19




                                          Respectfully submitted,

                                          GARY E. PATTERSON, P.C.

                                          By: /s/ Gary E. Patterson
                                          Gary E. Patterson
                                          State Bar No. 15590830
                                          gpatterson@gpattersonlaw.com
                                          1214 Elgin Street
                                          Houston, Texas 77004
                                          Tel. (713)223-3095
                                          Fax. (713)510-1584
                                          Attorney for Plaintiff
Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 8 of 19




   EXHIBIT B-3
                   ~ ~1 ~'`
        Case 4:19-cv-01915           ~ Filed
                           Document 1-3 , , on 05/28/19 in TXSD
                                                            P-~ ~Page 9 of 19
?_Cc
                                                     CAUSE NO. 201925330

                                                     RECEIPT N0.                        0.00        ATY
                                                            **********                      TR # 73615875
       PLAINTIFF: HOLDER, CHAD                                                       In The 61st
               vs.                                                                   Judicial District Court
       DEFENDANT: STATE FARM MUTUAL INSURANCE                                        of Harris County, Texas
                                                                                     61ST DISTRICT COURT
                                                 -                                   Houston, TX
                                                         CITATI Otd
       THE STATE OF TEXAS
       County of Harris


       T0: STATE FARM MUTUAL INSURANCE CO BY SERVING ITS REGISTERED AGENT
           CORPORATION SERVICE COMPANY
           OR WHEREVER IT MAY BE FOUND
           211 E 7TH STREET SUITE 620 AUSTIN TX 78701
           Attached is a copy of PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION

       This instrument was filed on the 16th dav of April. 2019, in the above cited cause number
       and court. The instrument attached describes the claim against you.

            YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
       written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
       next following the expiration of 20 days after you were served this citation and petition,
       a default judgment may be taken against you.
       TO OFFICER SERVING:
             This citation was issued on 24th day of April, 2019, under my hand and
       seal of said Court.
                                                 ~ pF HARRi         C Iy~
       Issued at reauest of:                 /~J~             C~O   MARILYN-BURGESS, District Clerk
       PATTERSON, GARY E.                                           Harris County, Texas
       1214 ELGIN                            i~U           -2+      201 Caroline, Houston, Texas 77002
       HOUSTON, TX 77004                       ~         ~~y        (P,O. Box 4651, Houston, Texas 77210)
       Tel:1 (713) 223-3095
       B,jr No.• 15590830                             {T S Generated By: CHAMBERS, WANDA ULW//11211099

                                             OFFICER/AUTHORIZED PERSON RETURN
        Came to hand at          o'clock _.M., on the                    day of                        ,

       Executed at (address)                                                                                in

                                     County at          o'clock       .M., on the         day of
                 .by delivering to                                                    defendant, in person, a

       true copy of this Citation together with the accompanying                     copy(ies) of the Petition

        attached thereto and I endorsed on said copy of the Citation the date of delivery.
        To certify which I a£fix my hand officially this       day of

        FEE: $

                                                                                of                 County, Texas


                                                                    By
                       Af£iant                                                         Deputy

        On this day,                                            , known to me to be the person whose
        signature appears on the foregoing return, personally appeared. After being by me duly sworn,
        he/she stated that this citation was executed by him/her in the exact manner recited on the
        return.

        SWORN TO AND SUBSCRIBED BEFORE ME, on this                  day of


                                                                                       Notary Public



        N.INT.dITR.P                                   *73615875`           '
              Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 10 of 19




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19734456
Notice of Service of Process                                                                            Date Processed: 05/01/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Insurance Co
Title of Action:                              Chad Holder vs. State Farm Mutual Insurance Co.
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-25330
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/30/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Gary E. Patterson
                                              713-223-3095

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
           Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 11 of 19




From:                        HOME CLMS-SALIR-SUITS
Sent:                        Thursday, May 2, 2019 12:12 PM
To:                          LT - AUTO - Litigation
Cc:                          Mark Randall; Sheila Smith
Subject:                     53-00R0-21V, 53-00Q9-16X




              DOC ID: 27922669
ROUTING LAWSUIT FOR REVIEW.THE DOCS WILL ALSO BE ROUTED TO LT EMAIL CAPTURE.SALIR SHOULD NOT BE
ASSIGNED AS CLAIM OWNER OR COL ON ANY CLAIM.IF ASSIGNMENT IS RECEIVED IN ERROR IMMEDIATELY FORWARD
TO THE APPROPRIATE SEGMENT.DO NOT RETURN TO SALIR.




                                                    1
Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 12 of 19




    EXHIBIT B-4
      Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 13 of 19


                                  CAUSE NO. 2019-25330

CHAD HOLDER                                    §             IN THE DISTRICT COURT OF
  Plaintiff,                                   §
                                               §
vs.                                            §                 HARRIS COUNTY, TEXAS
                                               §
                                               §
STATE FARM MUTUAL                              §                 61ST JUDICIAL DISTRICT
INSURANCE COMPANY                              §
   Defendant                                   §


                  STATE FARM MUTUAL AUTOMOBILE INSURANCE
                         COMPANY’S ORIGINAL ANSWER


        Defendant State Farm Mutual Automobile Insurance Company (“State Farm”),

incorrectly named State Farm Mutual Insurance Company in Plaintiff’s Original Petition,

timely files its Original Answer in response to Plaintiff’s Original Petition.

                                    GENERAL DENIAL

1.      Pursuant to TEX. R. CIV. PROC. 92, State Farm generally denies each and every

allegation contained in Plaintiff’s Original Petition and all amendments thereto, and

demands strict proof thereof by a preponderance of the evidence.

                                     SPECIFIC DENIAL

2.      Absence of Conditions Precedent for Physical Damage Coverage. Pursuant

to Rule 54 of the Texas Rules of Civil Procedure, State Farm specifically denies that all

conditions precedent to coverage under the Policy have occurred or been performed

with respect to each of the two claims at issue in this matter because: (1) Plaintiff has

failed to complete his examination under oath and/or submit to an examination under at

State Farm’s request; and (2) Plaintiff has not provided State Farm with all pertinent

records and additional documentation which it requested.
     Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 14 of 19


                                           DEFENSES

3.     Absence of Condition Precedent for Physical Damage Coverage. Plaintiff

has not complied with all conditions precedent to coverage under the Policy, nor have

those conditions occurred or been performed, because Plaintiff has refused to

cooperate with State Farm; failed and refused to allow State Farm to complete his

examination under oath with respect to his claims; and has failed to provide pertinent

records to State Farm as it has requested under the policies at issue. State Farm has,

consequently, been prejudiced. Specifically, State Farm repeatedly requested for

Plaintiff to comply with the following conditions of the policies under which he submitted

these claims:

                                       INSURED’S DUTIES

                                           *****

       3. Insured’s Duty to Cooperate With Us

          a. The insured must cooperate with us and, when asked, assist us in:

                                              *****
                (2) securing and giving evidence . . .

                                              *****
       4. Questioning Under Oath

          Under:

                                        *****
          c. Physical Damage Coverages, each insured or owner of a covered
             vehicle, or any other person or legal entity making claim or seeking
             payment;

          must, at our option, submit to an examination under oath, provide a statement
          under oath, or do both, as reasonably often as we require. Such person or
          legal entity must answer questions under oath, asked by anyone we name,
          and sign copies of the answers. We may require each person or legal entity
          answering questions under oath to answer the questions with only that
          person’s or legal entity’s legal representative, our representatives, any person
          or persons designated by us to record the questions and answers, and no
          other person present. However, a parent or guardian of the insured, if the
          insured is a minor, may also be present.


                                                 2
     Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 15 of 19


       5. Other Duties Under the Physical Damage Coverages

           When there is a loss, you or the owner of the covered vehicle must:

                                             *****

           d. provide us all pertinent:

                (1)   records;
                (2)   receipts;
                (3)   invoices; and
                (4)   authorizations

                that we request and allow us to make copies; and

           e. not abandon the covered vehicle to us.

Texas courts have long-held that “insurance policy provisions requiring the insured to

submit to an [examination under oath] are valid.”1 Furthermore, an insured’s refusal or

failure to submit to an examination under oath after a loss suspends the insured’s right

of recovery.2

4.     Pre-Judgment Interest.          Any award of prejudgment interest is, in effect, an

award of punitive damages and, as such, would violate both the Texas and United

States Constitutions, public policy, and/or otherwise be illegal. Further, any award of

interest that is in excess of the applicable market rate of interest during the relevant time

period would be arbitrary, violate public policy, and violate the due process and equal

protection guarantees of the Texas and United States Constitutions.

5.     Policy Limit of Liability. State Farm’s contractual liability cannot exceed the

limits set forth in the policies under which Plaintiff sues.

6.     Additional Pleadings. State Farm affirmatively pleads all affirmative defenses,

privileges and immunities available under the common law, the Texas Civil Practices &

Remedies Code, by statute or otherwise. State Farm affirmatively pleads all available
1
       Perrotta v. Farmers Inc. Exch., 47 S.W.3e 569, 573 (Tex. App.—Houston [1st Dist.] 2001, no
       pet.).
2
       See Philadelphia Underwriters’ Agency of Fire Ins. Ass’n v. Driggers, 111 Tex. 392, 238 S.W.
       633, 635 (Tex. 1922).

                                                3
     Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 16 of 19


contractual limitations, all available limitations set out in the Texas Civil Practices &

Remedies Code, all available statutory limitations provisions and all limitations

provisions available otherwise.

                                     JURY DEMAND

7.     State Farm respectfully demands a trial by jury.

                                         PRAYER

       State Farm prays that Plaintiff take nothing by this suit, that State Farm recover

all costs incurred herein, and that the Court grant such other and further relief, at law or

in equity, to which State Farm may show itself justly entitled.



                                                 Respectfully submitted,

                                                 NISTICO, CROUCH & KESSLER, P.C.


                                                 By: ____/s/ M. Micah Kessler ____
                                                       Micah Kessler
                                                       State Bar No. 00796878
                                                       mkessler@nck-law.com
                                                       Morgan Y. Bird
                                                       State Bar No. 24109646
                                                       mbird@nck-law.com
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: 713-781-2889
                                                 Telecopier: 713-781-7222
                                                 ATTORNEY FOR DEFENDANT,
                                                 STATE FARM MUTUAL AUTOMOBILE
                                                 INSURANCE COMPANY




                                             4
   Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 17 of 19


                            CERTIFICATE OF SERVICE


      This pleading was served in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on May 28, 2019.

      Gary E. Patterson
      Gary E. Patterson, P.C.
      1214 Elgin Street
      Houston, Texas 77004
      VIA E-FILE



                                          ____/s/ Morgan Y. Bird
                                                 Morgan Y. Bird




                                      5
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 18 of 19


 Print this page

 Case # 201925330 - HOLDER, CHAD v STATE FARM
 MUTUAL INSURANCE
 Case Information
 Location                      Harris County - 61st Civil District Court
 Date Filed                    5/28/2019 9:24 AM
 Case Number                   201925330
 Case Description              HOLDER, CHAD v STATE FARM MUTUAL INSURANCE
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $1.21
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $40.00
 Total Court Service Fees      $2.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $43.21
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $43.21
 Transaction Response
 Transaction ID                50756747
 Order #                       033883832-0

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              State Farm's Original Answer
 Reference Number                                Hold, Chad
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=0d71fc58-a642-477f-abd5-b... 5/28/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-01915 Document 1-3 Filed on 05/28/19 in TXSD Page 19 of 19


 Status                                          Submitting
 Fees
 Court Fee                                       $40.00
 Service Fee                                     $0.00

 Optional Services
 Jury Fee                                        $40.00
 Documents
 Lead Document                 20190520 - Holder, Paul - SF OA.pdf                 [Original]


 eService Details
                                                                                Date/Time
 Name/Email                     Firm             Service Method Status Served
                                                                                Opened
 Gary E. Patterson                                               Not
                                                 EServe                  No     Not Opened
 gpatterson@gpattersonlaw.com                                    Sent
 Morgan Bird                                                     Not
                              NCK, PC            EServe                  No     Not Opened
 mbird@nck-law.com                                               Sent
 Micah Kessler                Nistico Crouch                     Not
                                                 EServe                  No     Not Opened
 mkessler@nck-law.com         & Kessler, PC                      Sent
 Tyffeni Nguyen               Nistico, Crouch                    Not
                                                 EServe                  No     Not Opened
 tnguyen@nck-law.com          & Kessler                          Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=0d71fc58-a642-477f-abd5-b... 5/28/2019
